                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MOBILE NOW, INC.,                                 )
                                                  )           No. 19 C 5241
               Plaintiff,                         )
                                                  )           Judge Jorge L. Alonso
       v.                                         )
                                                  )
BRIGHTSTAR US, LLC f/k/a,                         )
Brightstar US, INC.,                              )
                                                  )
               Defendants.                        )

                            Memorandum Opinion and Order

       This case centers around a contract dispute. Plaintiff was one of the largest distributors of

wireless telecommunications products for the Sprint Corporation; Defendant was Sprint’s

exclusive logistics partner to distribute Sprint-branded products. Plaintiff entered into an

agreement with Defendant to purchase Sprint-branded telecommunications products. Plaintiff

alleges that Defendant breached that agreement when it failed to fulfill certain orders and

stopped taking additional orders after Sprint told Plaintiff it was terminating their agreement.

Currently pending before the Court are Plaintiff’s motion for partial summary judgment and

Defendant’s motion for leave to file an amended answer. For the reasons stated below, the Court

denies Plaintiff’s motion for partial summary judgment [84], and grants Defendant’s motion for

leave to file an amended answer [93].

                                          Background

       The Court takes the following facts from the undisputed portions of the parties’

respective pleadings, and the undisputed portions of the parties’ respective statements of material
facts. 1 Plaintiff MobileNow is a for-profit corporation organized under Virginia law, with its

principal place of business in Virginia. [Dkt. 76 at ¶ 6]. Defendant Brightstar US, LLC is a for-

profit limited liability company, organized and existing under Florida law, with its principal

place of business in Illinois. [Dkt. 76 at ¶ 3]. Defendant’s sole member is Brightstar Corporation,

incorporated in Delaware with its principal place of business in Florida. [Dkt. 14 at ¶ 12].

        In 2014, Plaintiff became an authorized representative of the Sprint Corporation

(hereafter “Sprint) in accordance with an Authorized Representative Agreement (“AR

Agreement”). [Dkt. 106-1 at pg. 21 (¶ 1)]. The AR Agreement provided Plaintiff with its only

authority to sell Sprint-authorized devices to customers and to enroll those customers as new

clients of Sprint. Id. (¶ 2). From 2014 to March 2019, Plaintiff sold wireless telecommunications

products for Sprint in the United States. [Dkt. 91-1 at ¶ 1]. As a distributor, Plaintiff purchased

Sprint-branded mobile phones and related equipment from Defendant—Sprint’s exclusive

logistics partner for device distribution—and sold those products through Plaintiff’s brick-and

mortar-retail locations, e-commerce, cable television, and mobile phone business channels. [Dkt.

76 at ¶ 7]. Plaintiff received commission payments from Sprint for meeting certain sales goals.

[Dkt. 91-1 at ¶ 24]. Defendant knew Plaintiff received these payments from Sprint. Id.; Dkt. 106-

1 at pg. 14 (Defendant’s response to ¶ 24).




1
  Local Rule 56.1(e) states that each party responding to a statement of fact “must admit the asserted fact,
dispute the asserted fact, or admit in part and dispute in part the asserted fact.” Despite this requirement,
Plaintiff’s response to Defendant’s Statement of Additional Facts [Dkt. 106-1] appears to respond only to
those statements that it disputes. Therefore, because Plaintiff has not provided a response, the Court
deems as admitted paragraphs 1-3, 9, 12-13, 24-25, 27, and 29 of Defendant’s Statement of Additional
Facts.

                                                      2
I.     The 2014 Contract

       On September 9, 2014, the parties entered into a written contract (hereafter the “2014

Contract”) that provided for Plaintiff to buy, and Defendant to sell, telecommunication products

such as mobile phones and accessories. [Dkt. 91-1 at ¶ 3]. The contract’s pertinent sections are:

           •   Section 1, which states that: “[t]his Agreement shall be in effect for a period of
               one (1) year commencing on the Effective Date [September 9, 2014] (the ‘Initial
               Period’) and automatically renews for an additional year (the Initial year and each
               applicable renewal year shall be known as the ‘Term’), subject to the termination
               provisions set forth in this Agreement.” [Dkt. 91-1 at ¶ 5].

           •   Section 3.7, which contains a set-off provision, that, among other things, states
               that “Brightstar shall be entitled to collect and receive any and all commissions,
               activation fees, subsidies, MDF, residual money, or any other moneys due from
               Sprint to [Plaintiff] (collectively “Sprint Fees”) pursuant to any agreement
               between [Plaintiff] and Sprint. [Plaintiff] acknowledges Brightstar submission of
               certification and documentation to Sprint showing [Plaintiff]’s failure to pay
               amounts due to Brightstar as required by this Agreement and expiration of invoice
               dispute periods shall be deemed sufficient and conclusive evidence authorizing
               Sprint to pay any such Sprint Fees to Brightstar on a recurring basis until such
               time as the outstanding balance owed by [Plaintiff] is paid in full.”

           •   Section 5.6, which states, in relevant part: “[t]his Agreement shall automatically
               terminate on the same day as the Sprint AR Agreement; or specifically by
               direction of Sprint.”

           •   Section 13, which provides for amendment or modification to the contract by a
               written and fully executed amendment by the parties. [Dkt. 91-1 at ¶ 6]. The 2014
               Contract also states that “[i]n the event of [sic] multiple versions of this
               Agreement are fully executed, the latter dated Agreement shall control.” [Dkt. 91-
               1 at ¶ 8].

       The parties never formally extended the 2014 Contract in writing; however, they dispute

whether the contract terminated or whether it renewed automatically, and thus whether it governs

the dispute in this case. [Dkt. 91-1 at ¶ 7; Dkt. 106-1 at pgs. 3-4].




                                                   3
II.    Business Dealings

       As part of its ongoing business relationship, Plaintiff opened various accounts with

Defendants, with each account allocated its own account number. [Dkt. 106-1 at pg. 21 (¶ 8)]. In

their ongoing relationship, Plaintiff accrued debt on these various lines of credit. Id. (¶¶ 8-9).

Plaintiff knew of its multiple accounts with Defendant, and its officers and directors often

directed Defendant to apply payments to specific accounts. Id. (¶ 9).

       For instance, during the 2018 holiday season, Plaintiff placed a large order for Sprint-

based postpaid devices—anticipating an increased holiday demand for these devices. (Dep. of

Robert Qureshi, Dkt. 106-5, at 76:16–77:17; see also Aff. of Joe Kalinoski, Dkt. 106-4 at ¶

33). Consumer demand didn’t meet Plaintiff’s expectations and it couldn’t sell that much

inventory. (Dep. of Robert Qureshi, Dkt. 106-5, at 76:16–77:17; see also Aff. of Joe Kalinoski,

Dkt. 106-4 at ¶¶ 33–39). In February of 2019, Plaintiff’s CEO approached Defendant with a

proposal for a payment plan to pay for orders Plaintiff had already placed, received, accepted,

and had not returned, while still allowing Plaintiff to place new purchase orders. (Aff. of Joe

Kalinoski, Dkt. 106-4 at ¶¶ 33–39). Defendant countered Plaintiff’s proposal with its own

proposed payment plan. Id.; Dkt. 106-4 at pgs. 54-60 (Composite Exhibit H and Exhibit G to

Aff. of Joe Kalinoski). The parties settled on the following payment plan:

               February 15, 2019:              $3,000,000.00
               March 4, 2019:                  $6,000,000.00
               March 15, 2019:                 $6,257,380.55
               April 1, 2019:                  $6,000,000.00
               April 12, 2019:                 $6,219,477.97

       Plaintiff made the first two payments in full. [Dkt. 106-1 at pg. 25 (¶¶27-28)]. Plaintiff

did not, however, make the full payment on March 15, being short by approximately

$159,000.00, but then made that additional payment three days later. [Dkt. 106-1 at pg. 25 (¶ 28);


                                                  4
Dep. of Robert Qureshi, Dkt. 106-5, at 125:5-126:16]. Plaintiff didn’t make any additional

payments to Defendant after March 18, 2019. [Dkt. 106-1 at pg. 27 (¶ 38)].

III.   The 2017 Contract

       In November of 2017, Defendant had a surplus inventory of Quanta Slate 8 Plus tablets

and offered Plaintiff the opportunity to purchase them. [Dkt. 106-1 at pg. 22]. On December 5,

2017, Plaintiff expressed interest in purchasing the surplus tablets, and Defendant directed

Plaintiff to one of its sales directors, who informed Plaintiff that the sale of these tablets would

need to go through an enterprise account. Id. Consequently, Plaintiff opened another account,

ending in 4427 (the “Enterprise Account”), with Defendant on December 5, 2017 to facilitate the

purchase of these tablet devices. Id. On December 6, 2017, Plaintiff created a manual purchase

order for 2950 units of the surplus tablets from Defendant for a total of $118,000. [Dkt. 91-1 at

pg. 23].

       On December 11, 2017, the parties entered into another contract (the “2017 Contract”),

with an effective date of December 5, 2017. Dkt. 91-5]. This contract “set forth terms whereby

[Plaintiff] may purchase Products from [Defendants].” Id. Section 1 of the contract states that the

“[Plaintiff] hereby agrees that, unless otherwise agreed to by the parties, the terms and conditions

of this Agreement shall apply to each Invoice relating to the Products sold by Brightstar to

[Plaintiff] under this Agreement.” Id. Section 4(a) states that “[Plaintiff] shall purchase Products

pursuant to this Agreement on a pre-paid basis until such time as [Defendant] calculates and

grants credit terms to the company.” Id. Section 5(b) states that “[o]nce a purchase order is

confirmed received by [Defendant], the purchase order cannot be cancelled by either party unless

by mutual consent” and that “[o]nce a purchase order is confirmed received by [Defendant],




                                                  5
[Defendant] shall have an obligation to deliver to [sic] the terms and conditions of this

Agreement and to the specifications (if any) defined [i]n the Product Specification Sheet.” Id.

        The contract does not contain any provision that expressly limits the 2017 Contract to a

specific line of credit or account that Plaintiff held with Defendant. Id. And unlike the 2014

Contract, the 2017 Contract does not contain a set-off provision. Id. The parties dispute whether

this 2017 Contract covered all transactions between Plaintiff and Defendant, or whether it

governed only those purchases under the Enterprise Account.

IV.     Sprint Terminates the AR Agreement

        On March 14, 2019, Defendant first learned that Sprint was considering terminating

Plaintiff as an authorized representative, effectively ending its business relationship with

Plaintiff. [Dkt. 106-1 at pg. 25 (¶ 29)]. A Sprint representative did not immediately confirm to

Defendant that Sprint terminated its AR Agreement with Plaintiff, and refused to provide any

details until the night of March 18, 2019, when Sprint confirmed that it was terminating its

relationship with Plaintiff the next day. Id.

        On March 18, 2019, Plaintiff placed new orders under its account ending in 6547 totaling

$645,570.72, but Defendant put these new orders on hold while it confirmed whether Sprint

would terminate its agreement with Plaintiff, at first telling Plaintiff that a system glitch caused

the hold. [Dkt. 106-1 at pg. 25 (¶ 30)]. On March 19, 2019, Sprint advised Plaintiff that its

distribution agreement would be terminated in 30 days, effective on April 18, 2019. [Dkt. 91-1 at

¶ 20]. Sprint intended to give Plaintiff time to wind down its operations, hence the delayed

effective date. Id. Once Defendant confirmed that Sprint had terminated its agreement with

Plaintiff, it put all of Plaintiff’s orders on hold. On March 20, 2019, Defendant informed

Plaintiff, via a letter, that it would be exercising its set-off right, under the 2014 Contract, to the


                                                   6
commissions still owed from Sprint to Plaintiff. [Dkt. 106-1 at pg. 27 (¶ 37)]. On March 26,

2019, Plaintiff responded to Defendant’s set-off notice, contesting that it had failed to make its

required payments and advising Defendant that its set-off request inaccurately recounted the

status between the parties. [Dkt. 106-25]. After that, Defendant contacted and directed Sprint to

transmit commission payments due to Plaintiff to itself. In total, Defendant received

$8,772,432.13 from Sprint. [Dkt. 73 at pg. 23 (¶ 52)].

       By April 2, 2019, Plaintiff had closed all its brick-and-mortar stores across the country.

[Dkt. 76 at ¶ 48]. Plaintiff sold some stores, and sold its remaining inventory for approximately

$4 million, but even with these added funds, Plaintiff couldn’t cover its remaining liabilities to

Defendant. [Dkt. 106-1 at pg. 27 (¶ 34)]. This lawsuit followed, and Plaintiff alleges that

Defendant violated their agreement by (1) failing to sell it additional inventory during the wind-

down period, and (2) redirecting commission payments from Sprint to itself rather than to

Plaintiff. Defendant filed counterclaims for monies it claims Plaintiff still owes to it, as well as

for its belief that Plaintiff breached their agreement by failing to make the full payment on March

15, 2019.

                                            Discussion
       Pending before the Court are Plaintiff’s motion for partial summary judgment and

Defendant’s motion for leave to file an amended answer. Plaintiff’s summary judgment motion

asks this Court to enter an order: (1) declaring that the 2017 Contract governs this dispute, and

(2) finding that Defendant breached that contract. Defendant’s motion for leave to file an

amended answer asks this Court to add a sixth additional affirmative defense. The Court

addresses the partial summary judgment motion first, and the motion for leave to amend second.




                                                  7
I.         Summary Judgment

           Plaintiff argues that the 2017 Contract, rather than the 2014 Contract, governs this

dispute. On this point, the parties raise two main questions that the Court must address: (1) did

the 2014 Contract expire by its own terms after 2 years, and (2) did the 2017 Contract supplant

the 2014 Contract and become the agreement that controlled the entire relationship between the

parties.

           A.     Legal Standard

           A court should grant summary judgment “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); Jajeh v. County of Cook, 678 F.3d 560, 566 (7th Cir. 2012). To establish an

undisputed material fact, a party “must support the assertion by . . . citing to particular parts of

materials in the record, including depositions, documents, electronically stored information,

affidavits or declarations, . . . admissions, interrogatory answers, or other materials.” Fed. R. Civ.

P. 56(c)(1)(A). Once the party moving for summary judgment demonstrates the absence of a

disputed issue of material fact, “the burden shifts to the non-moving party to provide evidence of

specific facts creating a genuine dispute.” Carroll v. Lynch, 698 F.3d 561, 564 (7th Cir. 2012).

The non-movant must go beyond the allegations of his complaint and “set forth specific facts

showing that there is a genuine issue for trial.” Hannemann v. Southern Door County School

Dist., 673 F.3d 746, 751 (7th Cir. 2012). “[T]he mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for summary

judgment,” and “[w]here the record taken as a whole could not lead a rational trier of fact to find

for the nonmoving party, there is no ‘genuine issue for trial.’” Scott v. Harris, 550 U.S. 372, 380

(2007) (citations omitted) (emphasis in original).


                                                    8
       When considering a summary judgment motion, the Court construes all facts and draw all

reasonable inferences in the nonmoving party’s favor. Van den Bosch v. Raemisch, 658 F.3d 778,

785 (7th Cir. 2011). The Court may not weigh conflicting evidence or make credibility

determinations, Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d 697, 704 (7th Cir. 2011),

and must consider only competent evidence, i.e., evidence admissible at trial. Gunville v. Walker,

583 F.3d 979, 985 (7th Cir. 2009).

       B.      The 2014 Contract

       As an initial matter, the Court notes that the 2014 Contract states that Florida law applies

to its terms. In this circuit, a court will apply a valid contract’s choice-of-law clause to disputes

that arise from that contract. Kohler v. Leslie Hindman, Inc., 80 F.3d 1181, 1185 (7th Cir. 1996).

The parties do not contest the agreement’s validity and further agree that the 2014 Contract

contemplates Florida law as the applicable law. Therefore, the Court will interpret the 2014

Contract in accordance with Florida law.

       Contract interpretation is a matter of law. Bombardier Capital Inc. v. Progressive Mktg.

Group, Inc., 801 So.2d 131, 134 (Fla. 4th DCA 2001). Courts must first examine the contract’s

plain language for evidence of the parties’ intent. Heiny v. Heiny, 113 So. 3d 897, 900 (Fla. 2d

DCA 2013) (quoting Murley v. Wiedamann, 25 So.3d 27, 29 (Fla. 2d DCA 2009)). In doing so, a

court “must not read a single term or group of words in isolation.” Am. K–9 Detection Servs.,

Inc. v. Cicero, 100 So.3d 236, 238–39 (Fla. 5th DCA 2012) (citing Delissio v. Delissio, 821 So.

2d 350, 353 (Fla. 1st DCA 2002)). Instead, courts should reasonably interpret an agreement’s

text to accomplish its stated meaning and purpose. Id. (quoting Delissio, 821 So. 2d at 353). To

that end, “[w]hen provisions in a contract appear to be in conflict, they should be construed so as

to be reconciled, if possible.” Seabreeze Rest., Inc. v. Paumgardhen, 639 So. 2d 69, 71 (Fla. 2d


                                                   9
DCA 1994). Additionally, courts should interpret contracts in a manner that gives a reasonable

meaning to all terms—rather than in a manner that leaves a part unreasonable. Id. (quoting

Herian v. Se. Bank, N.A., 564 So. 2d 213, 214 (Fla. 4th DCA 1990)).

       A contract’s “language is ambiguous only if it is susceptible to more than one reasonable

interpretation.” Vyfvinkel v. Vyfvinkel, 135 So. 3d 384, 385 (Fla. 5th DCA 2014) (quoting BKD

Twenty–One Mgmt. Co. v. Delsordo, 127 So .3d 527, 530 (Fla. 4th DCA 2012)). “A true

ambiguity does not exist [in a contract] merely because [the] contract can possibly be interpreted

in more than one manner. Indeed, fanciful, inconsistent, and absurd interpretations of plain

language are always possible.” Id. With these principles in mind, the Court turns to the first issue

raised by the parties.

       1.      Whether the 2014 Contract expired by its own terms

       Plaintiff argues that the 2014 Contract contains clear language that its term expired after

two years. In support, Plaintiff points to Section 1, which states:

       This Agreement shall be in effect for a period of one (1) year commencing on the
       Effective Date (the “Initial Period”) and automatically renews for an additional
       year (the Initial year and each applicable renewal year shall be known as the
       “Term”), subject to the termination provisions set forth in this Agreement.

Plaintiff focuses on the phrase “an additional year”, which it contends can only be interpreted to

find that the agreement contemplated a two-year term comprised of an initial year and “an”

additional year. Defendant disagrees and points to the subsequent wording of “each applicable

renewal year” as support that the contract contemplated automatic renewal every year after the

initial one-year term.

       Here, construing all facts and drawing reasonable inferences in the non-movant’s favor as

the Court must, the Court finds that it cannot resolve this dispute based on the contract’s plain

language. To start, the Court finds the contract ambiguous regarding whether it contemplated an

                                                 10
automatic renewal in perpetuity. On one hand, the contract says “an” additional year, and thus

the article “an” could suggest a single additional year. On the other hand, the parenthetical

phrase immediately following appears to contemplate multiple years by the wording of “each”

applicable renewal year. Moreover, the contract contains an express termination section,

including a subsection discussing termination by expiration. In that subsection, it states that the

parties must provide 45 days’ notice prior to the then-current term’s end to terminate by

expiration. This provision would be nonsensical to include if the contract contemplated only a

two-year term to begin with, especially considering the parties’ sophisticated status and their

repeat and ongoing business dealings. As such, the Court cannot resolve this dispute on the plain

language.

       Unable to resolve this issue on the text, the Court turns to the parties’ course of dealings.

Under Florida law, “[w]here the contract for sale involves repeated occasions for performance by

either party with knowledge of the nature of the performance and opportunity for objection to it

by the other, any course of performance accepted or acquiesced in without objection shall be

relevant to determine the meaning of the agreement.” F.S.A. § 672.208. What’s more, “[t]he

express terms of the agreement and any such course of performance, as well as any course of

dealing and usage of trade, shall be construed whenever reasonable as consistent with each other;

but when such construction is unreasonable, express terms shall control course of performance

and course of performance shall control both course of dealing and usage of trade.” Id.

       In this case, a trier of fact might reasonably conclude that the contract’s terms

contemplated automatic renewal even past the initial two years. First, including the word “each”

in the above-mentioned parenthetical phrase could indicate multi-year renewal. Second, the

parties’ conduct suggests an ongoing relationship beyond the initial two-years. Indeed, the



                                                 11
parties continued to conduct business with one another past 2016, the date when Plaintiff claims

the contract expired, and Plaintiff never raised the issue of an expired contract with the

Defendant. As such, a trier of fact could find that this supports automatic renewal beyond the

first two years.

        Furthermore, Plaintiff’s argues that the fact that other Sprint dealers contacted Defendant,

concerned that the term may have expired, demonstrates that the agreement only had a two-year

term. But this sheds little light on what the parties in this case understood the agreement’s terms

to be. As Defendant’s 30(b)(6) witness made clear, these concerns were raised by other dealers

in relation to specific interactions with third parties such as banks. (Dep. of David Dunning, Dkt.

91-4, at 67:15-24). Concerns of other Sprint dealers provides little insight as to the relationship

between the parties in this case, and it is certainly not conclusive.

        To be sure, some courts disfavor automatic renewals in perpetuity. But these courts

typically invoke this principle in relation to real property and lease provisions, not commercial

contracts. See, e.g., Chestmasters, Inc. v. Chamoun, 948 So. 2d 958 (Fla. 4d 2007). Accordingly,

disputed evidence in the record precludes summary judgment on whether the 2014 Contract

expired automatically after two years.

        2.         Whether the 2017 Contract controls the entire relationship between the parties

        Even if the Court concluded outright that the 2014 Contract did not expire by its express

terms, the Court must still consider whether the 2017 Contract supplanted the 2014 Contract and

governed the entire relationship between the parties. Like the prior agreement, the 2017 Contract

contains a choice of law provision, but instead selects New York law as the applicable law.

Therefore, the Court will apply New York law when interpreting the 2017 Contract.




                                                  12
       Like Florida law, New York law calls for courts to interpret agreements in accord with

the parties’ intent. See Slatt v. Slatt, 64 N.Y.2d 966, 967 (1985). “The best evidence of what

parties to a written agreement intend is what they say in their writing.” Slamow v. Del Col, 79

N.Y.2d 1016, 1018, 594 N.E.2d 918 (1992). Thus, courts must enforce a written agreement that

is unambiguous according to the plain meaning of its terms. See, e.g., R/S Assoc. v. New York

Job Dev. Auth., 98 N.Y.2d 29, 32, 744 N.Y.S.2d 358, 771 N.E.2d 240 (2002); W.W.W. Assoc. v.

Giancontieri, 77 N.Y.2d 157, 162, 565 N.Y.S.2d 440, 566 N.E.2d 639 (1990). A contract is

unambiguous if the language it uses has “a definite and precise meaning, unattended by danger

of misconception in the purport of the [agreement] itself, and concerning which there is no

reasonable basis for a difference of opinion.” Breed v. Insurance Co. of N. Am., 46 N.Y.2d 351,

355, 413 N.Y.S.2d 352, 385 N.E.2d 1280 (1978). Thus, if an agreement on its face is reasonably

susceptible of only one meaning, a court cannot alter the contract to reflect its personal notions

of fairness and equity. See, e.g., Teichman v. Community Hosp. of W. Suffolk, 87 N.Y.2d 514,

520, 640 N.Y.S.2d 472, 663 N.E.2d 628 (1996); First Natl. Stores v. Yellowstone Shopping Ctr.,

21 N.Y.2d 630, 638, 290 N.Y.S.2d 721, 237 N.E.2d 868 (1968).

       Plaintiff argues that the 2017 Contract controlled the parties’ entire relationship, pointing

out that the 2017 Contract was executed after the 2014 Contract, contains no language limiting it

to a specific line of credit, and states that “[n]o other terms, including any pre-printed terms and

conditions . . . shall supersede, supplement or amend the terms and conditions[.]” Plaintiff

further argues that Defendant’s corporate representative effectively conceded during his

deposition that the 2017 Contract controlled. In opposition, Defendant argues that the 2017

Contract applied only to the Enterprise account, was executed the same day the Enterprise

account was opened, and only applied to “each Invoice relating to the Products sold by Brightstar



                                                 13
to Company under this Agreement.” Further, Defendant argues that Plaintiff misconstrues the

testimony of Defendant’s corporate representative. Defendant also points to the parties’ course of

dealings, arguing that Plaintiff opened several different lines of credit for various purposes

throughout the parties’ business relationship, each of which had its own, separate contract.

       The Court finds that ambiguities in the 2017 Contract preclude summary judgment on

whether the 2017 Contract governs the entire relationship between the parties. Starting with the

text, the contract vaguely states that it governs the sale of “products and/or services,” but fails to

define those products or services. And although the agreement does not identify any express line

of credit over which the contract controls, subsequent sections suggest the 2017 Contract may

have governed only particular transactions. Section 4, for instance, states that “[Plaintiff] shall

purchase Products pursuant to this Agreement on a pre-paid basis until such time as Brightstar

calculates and grants credit terms to the company.” The fact that the agreement contemplates

pre-payment for goods until Defendant extended credit terms to Plaintiff could be reasonably

interpreted to mean that the contract governs only those products purchased under that line of

credit. Defendant also point to the phrase “under this Agreement” in section 1 as indicative that

the agreement only governed certain transactions. This argument hinges on the premise that only

those products purchased under the agreement would be governed by the 2017 Contract. But,

without defining products or services, that logic seems circular. Nevertheless, based on the other

identified provisions, the Court finds the contract’s plain language vague and ambiguous.

       Because the Court cannot resolve this conflict on the plain text, the Court may evaluate

extrinsic evidence indicating the parties’ intent. See W.W.W. Assoc., 77 N.Y. 2d at 162. When an

agreement’s language is ambiguous, the Court may consider evidence of past practices. See

Karol v. Polsinello, 127 A.D.3d 1401, 1404, 8 N.Y.S.3d 447 (2015). Where the parties’ intent



                                                  14
depends upon a choice between reasonable inferences to be drawn from extrinsic evidence, the

trier of fact must determine the contract’s interpretation. See Hartford Acc. & Indem. Co. v.

Wesolowski, 33 N.Y.2d 169, 172, 350 N.Y.S.2d 895, 305 N.E.2d 907 (N.Y. 1973).

       Turning to the extrinsic evidence here, disputed facts preclude summary judgment. There

is, for instance, disputed evidence that the parties executed multiple agreements during their

business relationship governing different aspects of that relationship. Defendant points to a

vendor agreement executed in 2016 governing only the sale of pre-paid mobile devices.

Furthermore, Defendant points to other accounts Plaintiff opened that were associated with

separate, independent governing agreements. (Aff. Joe Kalinoski, Dkt. 106-4, at ¶¶ 15-16).

Assuming the truth of these facts, as the Court must at this stage, the Court cannot grant

summary judgment to Plaintiff.

       The Court also addresses Plaintiff’s emphasis on David Dunning’s (Defendant’s

corporate representative) testimony, claiming that his testimony effectively concedes that the

2017 Contract controls the entire relationship between the parties. This reliance is misplaced.

Certainly, testimony under Rule 30(b)(6) binds a corporation in the same sense that any

individual deposed under Rule 30(b)(1) is “bound” by his or her testimony. W.R. Grace & Co. v.

Viskase Corp., 1991 WL 211647, at *2 (N.D. Ill. 1991). But this just means that the witness

committed to a position at a particular point in time. Id. It doesn’t necessarily mean that the

witness made a judicial admission that formally and finally decides an issue. Id. “Deposition

testimony constitutes evidence, nothing more.” Id. To be sure, Defendant’s corporate witness

undoubtedly testified to facts beneficial to Plaintiff’s position. But that testimony, by itself, does

not justify the entry of summary judgment. And resolving whether that extrinsic evidence

overcomes the other competing extrinsic evidence supporting a limited reading of the 2017



                                                  15
Contract would require the Court to weigh competing evidence, which the Court cannot do on

summary judgment.

       What’s more, the deposition transcript muddles what topics Dunning testified to in his

personal capacity versus as the corporate representative of Defendant. The parties took

Dunning’s deposition in both his individual capacity and as a corporate representative—which

the parties understandably decided to combine into a single deposition. (See Dep. of David

Dunning, Dkt. 91-4, at 5:6-13). But, with few exceptions, the parties failed to identify what

topics Dunning testified to in his personal capacity versus as a corporate designee. And without

the subpoena or rider showing the designated topics, the Court cannot resolve what testimony

was personal and what was said as Defendant’s formal representative, which the parties

disagreed on during the deposition. Id. at 36:21-37:21. Ultimately, the subpoena would be of

little value, as the Court must construe the parties’ intent from the contract’s text and any

applicable extrinsic evidence if the text is ambiguous. An individual employee’s testimony or

subjective opinions, while relevant in the analysis of extrinsic evidence, is not dispositive.

       Finally, because the Court concludes that ambiguities exist with respect to which contract

controlled, the Court cannot decide whether Defendant’s actions constitute a breach. Again, the

2014 Contract contained a provision permitting Defendant to “set-off” and collect commissions

from Sprint for Plaintiff’s unpaid debts, whereas the 2017 Contract contained no analogous

provision. A trier of fact must resolve these questions. Additionally, for the same reasons, there

is no need to address the parties’ arguments regarding summary judgment on Defendant’s

affirmative defenses.




                                                 16
I.     Motion for Leave to Amend

       Lastly, the Court addresses Defendant’s pending motion for leave to file an amended

answer. To start, the Court considers the standard that applies to Defendant’s request for leave to

amend. Defendant argues that Fed. R. Civ. P. 15(a) applies; Plaintiff argues that Fed. R. Civ. P.

16(b)(4)’s “good cause” standard applies. The Court notes that the initial scheduling order in this

case does not contain a deadline for the parties to submit amended pleadings. See Dkt. 20. The

Court, therefore, understands why Defendant contends that Rule 15 should govern. This position,

however, appears to somewhat conflict with Seventh Circuit precedent. See Alito v. Town of

Lisbon, 651 F. 3d 715, 719-20 (7th Cir. 2011) (endorsing a two-step procedure applying Rule

16(b)(4) before analyzing whether an amendment meets Rule 15(a)(2)’s more liberal standard);

but see Campania Management Co., Inc. v. Rooks, Pitts & Poust, 290 F.3d 843, 848 n.1 (7th Cir.

2002) (analyzing motion to amend under Rule 15 where scheduling order did not contain

deadline to file amended pleadings). The Court need not determine, however, whether Rule 15 or

Rule 16 governs because even under Rule 16’s heightened standard, the Court finds good cause

to permit the amendment.

       A.      Rule 16(b)(4)

        Rule 16(b)’s “good cause” standard primarily considers a party’s diligence in seeking

amendment. Trustmark Ins. Co. v. General & Cologne Life Re of America, 424 F.3d 542, 553

(7th Cir. 2005) (quoting Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir.

1992)). For purposes of Rule 16, the Court assumes that February 5, 2021—the close of fact

discovery in this case—operates as the applicable deadline. See, e.g., Smith v. Honeywell Int’l,

Inc., No. 10–CV–03345–ES–JAD, 2014 WL 301031, at *5 (D.N.J. Jan. 27, 2014) (“Where a

scheduling order sets no amendment deadline, courts have looked to when discovery closed to


                                                17
determine whether the motion to amend is untimely under Rule 16. Rule 16(b) applies to a

motion to amend even when there is no scheduling order deadline, if any possibility to amend the

pleadings would expire when discovery closed.” (citations omitted) (internal quotation marks

omitted)).

       Defendant argues that it demonstrated good cause because after taking the depositions for

the last two “key witnesses” for Plaintiff, Defendant’s counsel consulted with their client,

reviewed financial data that the second deponent explained, and then quickly sought leave to

amend. These events occurred within five weeks—the time from the last deposition (January 28,

2021) to when Defendant filed its motion for leave to amend (March 11, 2021). Admittedly, this

motion came after Plaintiff already filed its motion for partial summary judgment, but there was

no deadline or briefing schedule set by the Court when that partial summary motion was filed.

Therefore, the Court finds that Defendant exercised sufficient diligence to meet Rule 16’s good

cause requirement.

       B.      Rule 15(a)(2)

       Having satisfied Rule 16(b)(4), the Court must also consider whether Defendant meets

the grounds for amendment under Rule 15(a)(2). Alito, 651 F. 3d at 719-20. Rule 15 provides

that a party “may amend its pleading only with the opposing party’s written consent or the

court’s leave.” Fed. R. Civ. P. 15(a)(2); see also Sides v. City of Champaign, 496 F.3d 820, 825

(7th Cir. 2007) (noting that courts should generally “use their discretion under Rule 15(a) to

liberally grant permission to amend pleadings”). “Although leave to amend should be freely

given, Fed. R. Civ. P. 15(a), that does not mean it must always be given.” Hukic v. Aurora Loan

Servs., 588 F.3d 420, 432 (7th Cir. 2009). The Court has “broad discretion to deny leave to

amend where there is undue delay, bad faith, dilatory motive, repeated failure to cure


                                                18
deficiencies, undue prejudice to the [non-moving party], or where the amendment would be

futile.’” Hukic, 588 F.3d at 432 (quoting Arreola v. Godinez, 546 F.3d 788, 796 (7th Cir. 2008)).

“Delay on its own is usually not reason enough for a court to deny a motion to amend.” Soltys v.

Costello, 520 F.3d 737, 743 (7th Cir. 2008). The longer the delay, however, “‘the greater the

presumption against granting leave to amend.’” Id. (quoting King v. Cooke, 26 F.3d 720, 723

(7th Cir. 1994)). In the end though, the decision to grant or deny a motion to file an amended

pleading is a matter purely within a district court’s sound discretion. Id. (quoting Brunt v. Serv.

Employees Int’l Union, 284 F.3d 715, 720 (7th Cir. 2002)).

       Having concluded no undue delay, the Court turns its focus to whether permitting the

amendment will prejudice Plaintiff. Defendant’s amendment would add a single affirmative

defense related to Plaintiff’s financial health and justifying Defendant’s decision to halt the

shipment of new products. This is not a novel issue. Indeed, the parties questioned witnesses for

both the Plaintiff and Defendant at length about Plaintiff’s financial health. Moreover, Defendant

based its counterclaims, in part, on Plaintiff’s financial health leading up to the decision by

Sprint to immediately terminate the AR Agreement. As such, the Court finds no prejudice in

permitting this additional affirmative defense and grants the motion for leave to amend.

                                           Conclusion

       The Court denies Plaintiff’s motion for partial summary judgment [84]. The Court grants

Defendant’s motion for leave to file an amended answer [93]. The Court directs Defendants to

file their amended answer as a separate entry on the docket. This case is set for a status hearing

on July 27, 2021 at 9:30 a.m.




                                                 19
SO ORDERED.        ENTERED: July 9, 2021




                   _________________________________
                   JORGE L. ALONSO
                   United States District Judge




              20
